Citation Nr: 1453490	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  13-25 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a psychiatric disorder, to include an anxiety disorder and depression.

4.  Entitlement to service connection for a lung disorder.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Wife


ATTORNEY FOR THE BOARD

J. O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to July 1972 and was stationed at Takhli Air Force Base (AFB) in Thailand from July 1969 to July 1970.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from two separate April 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of hypertension; a psychiatric disorder, to include an anxiety disorder and depression; a lung disorder; bilateral hearing loss; and tinnitus are addressed in the Remand portion of the decision below.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002);  38 C.F.R. § 20.900(c) (2014).


FINDINGS OF FACT

1.  The Veteran served in close proximity to the perimeter of the Takhli Royal Thai AFB from July 1969 to July 1970.

2.  The medical evidence of record shows a current diagnosis of ischemic heart disease.

CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)).

As an initial matter, the Veteran's private treatment records reflect diagnoses of coronary artery disease and that the Veteran underwent coronary artery bypass grafting surgery in December 1999.  Coronary artery disease are encompassed by "ischemic heart disease" as a disorder associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e).  More recently, an October 2011 VA examiner confirmed the ongoing diagnosis of ischemic heart disease.  As such, the Board finds there is a current diagnosis of the claimed disability.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, and develops a disease as enumerated in the regulations, the disease shall be service-connected if the requirements of 38 C.F.R. §3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of §3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

VA has established specific procedures for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis are extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  That allows for presumptive service connection of the diseases associated with herbicide exposure.

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by his military occupational specialty (MOS), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  This allows for presumptive service connection of the diseases associated with herbicide exposure and applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

The Veteran asserts that he has ischemic heart disease due to exposure to herbicides during his military service in Thailand at Takhli AFB.  Specifically, the Veteran maintains that his daily aircraft repair and maintenance duties and living quarters in close proximity to the base perimeter exposed him to Agent Orange.  The Veteran's Form DD 214 and Airman Military Record confirm he served at Takhli AFB in Thailand from July 1969 to July 1970 and that his MOS was an Aerospace Ground Equipment (AGE) Repairman.

In support of his claim, the Veteran submitted several personal statements, as well as several buddy statements, documenting his service and specific duties at Takhli AFB.  The Veteran stated all incoming personnel in his grade and below underwent training as a Security Forces Augmentee, which required them to perform temporary alert duty with the regular security personnel patrolling the base perimeter.  The Veteran also stated that Takhli AFB had inadequate perimeter lighting and that as part of his assigned duties he was required to tow and maintain portable light units at the base perimeter.  Both the augmentee duties and perimeter lighting duties are confirmed in the submitted buddy letters.  Additionally, the Veteran asserted that his primary work duties as an AGE Repairman placed him on the flight line for twelve to sixteen hours a day, six days a week, in the AGE hangar and on the air field complex, to include in close proximity to or on the base perimeter.  Buddy statements also corroborate that the daily aircraft maintenance duties were performed on the flight line on or directly next to the base perimeter.  In further support of his claim, the Veteran submitted maps of Takhli AFB, showing the location of his work hangar on the flight line adjacent to the base perimeter and his open air sleeping quarters near the perimeter, as well as photographs of AGE servicing aircraft parked on or near the base perimeter.

The Board has considered the Veteran's contentions and supporting lay evidence, as well as the documented use of herbicides at the location he served at, and finds that the preponderance of the evidence demonstrates that he was exposed to herbicides while in Thailand.  Although there is no record of assignment to perimeter duty, absent any evidence to the contrary, the Board finds the Veteran's and his buddies' contentions regarding time spent near the perimeter of the Takhli AFB to be credible evidence of such location of service.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).  Given the above, and affording the Veteran the full benefit of the doubt, the Board finds that he was exposed to herbicides while serving in Thailand and that his ischemic heart disease can be presumed to be related to herbicide exposure in service.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for ischemic heart disease is granted.


REMAND

The Veteran claims entitlement to service connection for hypertension, anxiety, depression, and a lung disorder.  While the Veteran's initial claim for compensation did not raise the issue of secondary service connection, in an August 2013 statement in support of his claim, the Veteran related these claimed disorders to his now-service connected ischemic heart disease.  As the Veteran has not been provided with notice of the requirements for substantiating a claim for service connection on a secondary basis, on remand he must be provided with proper notice in this regard, and the RO must consider his theory of entitlement in the first instance.

The Veteran has not yet been afforded VA examinations to assess the nature and etiology of the above-claimed disorders and to determine whether they are related to service, to include as due to exposure to herbicides in service, and as secondary to his now service-connected ischemic heart disease.  When, as here, the medical evidence of record is insufficient in the opinion of the Board, the Board must supplement the record by seeking the necessary medical opinions before the claim can be decided.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, a remand is necessary.

The RO should also afford the Veteran an additional opportunity to update the evidence of record with any outstanding private treatment records and associate all outstanding VA treatment records.

Although the Veteran was afforded a VA examination in April 2011 for his hearing loss and tinnitus, the Board finds this examination to be inadequate for rating purposes for several reasons.  The examiner opined that the Veteran's hearing loss and tinnitus were not the result of noise exposure in service and based this opinion, in part, on the Veteran's "normal" separation examination and the lack of in-service reports of hearing trouble.  Hensley v. Brown, 5 Vet. App. 155 (1993) (finding that because the examiner based the medical opinion solely on the fact that the Veteran's hearing was "normal" for VA purposes on his separation examination in concluding that his hearing loss was not related to service the examination was inadequate).  Id. at 159, 164.  Similarly, in the instant case, the examiner did not consider that the Veteran's hearing loss could still be related to service, even if his hearing was "normal" for VA purposes on his separation examination.

Further, the April 2011 VA medical opinion is flawed because the examiner based the opinion on an inaccurate factual premise.  The examiner stated that a December 1971 audiogram showed mild hearing loss at 500 Hz in the right ear.  However, the December 1971 audiogram actually showed mild hearing loss at 500 Hz in the left ear, the same ear which was shown to have mild hearing loss at the April 2011 examination.  As the examiner's opinion is, in part, based on an inaccurate factual premise, the Board affords it no probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an incomplete or inaccurate factual premise).

Additionally, the VA examiner stated it was "possible" the Veteran's hearing loss was the result of high blood pressure, aging, and ototoxic medication, but that the examiner was unable to allocate a portion of the Veteran's current hearing loss and tinnitus to each of those etiologies without resorting to speculation.  In doing so, the examiner noted the Veteran took aspirin, a potentially ototoxic medication, that the Veteran indicated he has taken twice a week since 2009.  It is unclear whether aspirin is a prescribed treatment for his now service-connected heart disability.  Given this, and the VA examiner's opinion indicating a potential relationship between the Veteran's use of aspirin and his hearing loss, an additional opinion is needed to clarify these uncertainties.

Following the April 2011 examination, the Veteran and his wife both submitted statements in support of his claim.  The Veteran's wife alleged that the examiner failed to acknowledge the Veteran's claim that his hearing loss and tinnitus began in the military and gradually worsened.  The Veteran also pointed out that his separation examination was conducted in March 1972, four months before he actually separated from the military in July 1972, and that he continued to be exposed to noise and flight line chemicals during those four months.  His wife cited reports from the U.S. Army Center for Health Promotion and Preventative Medicine regarding the relationship between ototoxic chemicals and hearing loss in support of these contentions.  She stated her husband's MOS, which required him to work on the flight line, exposed him to ototoxic chemicals such as "raw jet fuel vapor phase, aerosol phase, or fuel combustion exhaust by skin absorption, pulmonary inhalation, or oral ingestion."  A statement from the Veteran also alleged that hearing loss and tinnitus could be caused by exposure to ototoxic chemicals, such as jet fuel and other flight line chemicals, to include Agent Orange.  These contentions are not addressed by the VA opinion currently of record.  In a new medical examination and opinion, the examiner must address the Veteran's contentions of continued hearing impairment since his military service and also must assess whether the Veteran's claimed hearing loss and tinnitus was caused by exposure to ototoxic chemicals in service.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include and any post-service audiograms.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Upon completion of the above, the Veteran must be afforded the appropriate VA examinations to determine whether any currently or previously diagnosed hypertension, anxiety, depression, and lung disorder are related to his military service or to a service-connected disorder.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The evidence of record, in the form of electronic records, must be made available to the appropriate examiners, and the examiner must specify in the examination report that the dates encompassed by the electronic records that were reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the lay statements of record, the examiner must state whether any diagnosed hypertension, anxiety, depression, and/or lung disorder is related to the Veteran's active duty service, to include exposure to herbicides, and or exposure to jet fuel while working on the flight line.  The examiner must also state whether any diagnosed hypertension, anxiety, depression, and/or lung disorder is due to or aggravated by any service-connected disorder, to include ischemic heart disease.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must also be afforded a VA examination, by an examiner other than the April 2011 audiologist, to determine whether any previously diagnosed hearing loss and tinnitus is related to his military service or to a service-connected disorder.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report the dates encompassed by the electronic records that were reviewed.

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.

After a review of the examination findings, the evidence of record, and with consideration of lay statements of record, the examiner must render an opinion as to whether any degree of currently or previously diagnosed hearing loss and tinnitus is related to the Veteran's period of military service, or to any incident therein, to include as due to in-service noise exposure and exposure to ototoxic chemicals or herbicides.  The examiner must also consider the Veteran's hearing loss and tinnitus on a secondary service connection basis.  Specifically, the examiner must address the April 2011 examination report noting the Veteran used aspirin and the VA examiner's opinion regarding a potential relationship between the Veteran's use of ototoxic medication and his hearing loss and tinnitus.  In doing so, the examiner must state whether the Veteran was aspirin for a service-connected disability.  The examiner must then address whether any ototoxic medications used to treat a service-connected disability caused or aggravated any currently or previously diagnosed hearing loss or tinnitus.

The Veteran's MOS, the objective medical findings in the service treatment records, any previous VA and private audiological evaluations of record, the Veteran's history of in-service and post-service noise exposure, and any other pertinent clinical findings of record, must be addressed.  Although hearing loss may not be shown in service or at separation from service, service connection can still be established if the medical evidence shows that it is actually due to incidents in service.  The examiner must consider the Veteran's report of experiencing hearing loss and tinnitus in-service and its gradual progression since that time.  The examiner must also consider the Veteran's report that protective hearing devices were not available.  The examiner must state whether any degree of tinnitus is related to or aggravated by bilateral hearing loss.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained and associated with the Veteran's claims file which shows that notice scheduling the examinations was sent to the last known address.  Documentation must be also be obtained and associated with the Veteran's claims file indicating whether any notice that was sent was returned as undeliverable.

5.  The RO must review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


